In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 14-2519

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.


MARTISE CHATMAN,
                                                Defendant-Appellant.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 12 CR 877 — Virginia M. Kendall, Judge.


 ARGUED SEPTEMBER 18, 2015 — DECIDED NOVEMBER 9, 2015


   Before BAUER, KANNE, and ROVNER, Circuit Judges.
    BAUER, Circuit Judge. Defendant-appellant, Martise Chat-
man (“Chatman”), pleaded guilty to one count of heroin
distribution in violation of 21 U.S.C. § 841(a)(1), and the district
court sentenced him to 160 months in prison and three years of
supervised release. Chatman appeals this sentence. First, he
argues that the district court improperly relied on inaccurate
statements by the government regarding his criminal history.
Second, he argues that the district court erred in imposing
2                                                     No. 14-2519

certain conditions on his supervised release. We affirm the
district court’s sentence. However, we modify the district
court’s order by expunging a mental health evaluation that the
court did not orally pronounce from the bench. But this does
not require remand.
                      I. BACKGROUND
    On December 20, 2012, a grand jury indicted Chatman on
six counts of distributing heroin in violation of 21 U.S.C.
§ 841(a)(1). The six counts stem from six separate, hand-to-
hand transactions between Chatman and an undercover agent
between December 23, 2011, and April 27, 2012. On August 29,
2013, Chatman pleaded guilty to Count Six of the indictment.
   This plea marked Chatman’s sixteenth criminal conviction
since 1996. It is his third conviction for delivery of a controlled
substance. He also has two convictions for possession of a
controlled substance, one conviction for unlawful use of a
weapon by a felon, one conviction for domestic battery, two
convictions for driving under the influence of alcohol (“DUI”),
and seven convictions for driving on either a suspended or
revoked license.
    At Chatman’s sentencing hearing, when describing Chat-
man’s criminal history, the government stated that Chatman
had “several” possession of a controlled substance convictions
and “several” DUI convictions. After hearing arguments
regarding Chatman’s criminal history, the district court
assigned him 27 criminal history points under § 4A1.1 of the
United States Sentencing Commission Guidelines Manual
(“Sentencing Guidelines”). This criminal history score pro-
duced a Category VI criminal history designation. The district
No. 14-2519                                                     3

court then matched this criminal history designation with the
instant offense score of 29 (to which no party objected) to
reach a suggested sentence of 151 to 188 months. The district
court heard arguments regarding the 18 U.S.C. § 3553(a)
(“§ 3553(a)”) sentencing factors, and then sentenced Chatman
to 160 months in prison and three years of supervised release.
The court imposed various conditions for supervised release,
which include refraining from “excessive use of alcohol,”
refraining from “excessive use of any narcotics,” and having a
mental health evaluation during supervised release.
    In orally explaining its sentence from the bench, the district
court cited the seriousness of the instant offense and Chat-
man’s extensive criminal history. The district court called the
instant offense—distribution of heroin—a “very aggravating
factor” for Chatman’s sentence. The court called heroin a
“highly addictive and highly dangerous drug” that “consumes
people’s lives,” and noted that Chatman’s conduct evidenced
“an ongoing pattern of behavior that is taking down the
community.”
    The district court deemed Chatman’s criminal history “very
impressive” and noted he had a “constant revolving door in
the criminal justice system.” It noted the “significant variety”
of his convictions and stated that Chatman’s numerous
revocations of supervised release “show[] … a pattern of
disrespect for the law that increases over time.” Compounding
this “pattern of disrespect” was Chatman’s apparent escalation
in crime severity “from just drug distribution, to use of a
weapon,” to physical violence, as evidenced by a 2005 convic-
tion for domestic battery. The court concluded its recitation of
Chatman’s criminal history by noting his “alcohol, drug, [and]
4                                                    No. 14-2519

driving problem,”which the court deemed “more than a traffic
offense.” The court stated Chatman that this problem “risks the
lives of others in the community once you put yourself behind
the wheel when you are alcohol-inebriated or intoxicated in
any way.”
    Chatman appealed this sentence.
                       II. DISCUSSION
    Chatman first claims that the government inaccurately
described his criminal history at the sentencing hearing.
Specifically, the government stated that Chatman had “sev-
eral” DUI convictions and “several” drug possession convic-
tions. In fact, Chatman had two DUI convictions and two drug
possession convictions in his history. Chatman argues that the
word “several” implies “more than two,” and argues that had
the government properly described his convictions, the district
court would have classified his criminal history as Category V.
We reject this argument, because the record supports the
Category VI classification and because Chatman cannot show
that the district court actually relied on the government’s
characterization of Chatman’s drug possession and DUI
convictions.
    If a district court “selects a sentence based on clearly
erroneous facts,” it commits “significant procedural error.”
United States v. Corona-Gonzalez, 628 F.3d 336, 340 (7th Cir.
2010) (citing Gall v. United States, 552 U.S. 38, 51 (2007))
(internal quotations omitted). Such procedural errors are
usually reviewed de novo, but because Chatman did not object
to the alleged error at the sentencing hearing, plain error is the
standard of review. See Corona-Gonzalez, 628 F.3d at 340. To
No. 14-2519                                                                5

demonstrate plain error, a defendant must show that (1) the
court committed error; (2) it was plain; (3) it affected the
defendant’s “substantial rights”; and (4) the court “should
exercise its discretion to correct the error because it seriously
affected the fairness, integrity, or public reputation of the
judicial proceedings.” United States v. Durham, 645 F.3d 883,
890 (7th Cir. 2011) (citing United States v. Olano, 507 U.S. 725,
732–35 (1993)). See also United States v. Seifer, 800 F.3d 328, 330
(7th Cir. 2015) (noting that “it’s the defendant’s burden to
establish prejudice when review is for plain error”).
   Here, even assuming that “several” does mean “more than
two”1 and that this statement clearly contradicts Chatman’s
actual criminal history, the court committed no error. The
record supported the Category VI criminal history designation
and Chatman cannot show that the district court relied on the
inaccurate statements.
    The record supports the district court designating Chat-
man’s criminal history as Category VI. If a district court
sentences a defendant “based on a fact not supported by the
record,” it deprives that defendant of his “due process right to
be sentenced on the basis of accurate and reliable information.”
Corona-Gonzalez, 628 F.3d at 343 (quotation and citation
omitted). Here, the Presentence Investigation Report and both
parties’ sentencing memoranda accurately described Chat-
man’s fifteen past criminal convictions. Notably, these docu-


1
  We accept Chatman’s definition of “several” for the purpose of this
argument, but do not comment on the precise meaning of the word. Judges,
fond of words as we are, are not linguists or philologists, and we should not
wade into such waters unless absolutely necessary.
6                                                          No. 14-2519

ments state that Chatman had two drug possession convictions
and two DUI convictions. Based on this information, the
district court assigned Chatman 27 criminal history points,
which is more than twice the amount necessary to trigger a
Category VI classification. See Sentencing Guidelines § 4A1.1
(2013) (detailing the numbering system used to calculate the
criminal history score)2; id. at § 5A (designating 13 criminal
history points or more as Category VI).
    The court accurately matched this Category VI designation
with the instant offense level, noted the suggested sentence,
and ultimately chose its sentence using the § 3553(a) sentencing
factors. See United States v. Kappes, 782 F.3d 828, 837 (7th Cir.
2015) (describing the “two-part analysis” by which a court
reaches its sentence, wherein the court first determines the
sentencing range that the Sentencing Guidelines suggest and
then determines the appropriate sentence for the individual
defendant using the § 3553(a) factors); United States v. Harper,
766 F.3d 741, 746–47 (7th Cir. 2014) (noting the district court’s
discretion “to impose whatever sentence it determines to be
appropriate” based on the § 3553(a) factors).
    Chatman did not demonstrate that the district court relied
on the government’s oral description of Chatman’s drug
possession and DUI convictions at sentencing. A court demon-
strates “actual reliance on misinformation” when sentencing if
“the court gives explicit attention to it, founds its sentence at
least in part on it, or gives specific consideration to the misin-


2
 Because the sentencing hearing was in June 2014, the district court would
have used the 2013 Sentencing Guidelines.
No. 14-2519                                                   7

formation before imposing sentence.” Promotor v. Pollard, 628
F.3d 878, 888 (7th Cir. 2010) (quotation and citation omitted).
In this case, the record does not demonstrate that the district
court actually relied on the government misstatements in
reaching its sentence; instead, the district court embedded any
reference to either Chatman’s drug possession or DUI convic-
tions in the larger context of his extensive criminal and
substance abuse history.
    In its stated reasoning for the sentence, the district court
made no explicit reference to these convictions. The court
noted his “controlled substance convictions,” but only focused
on his drug trafficking convictions as opposed to his possession
convictions. It also referenced Chatman’s drug use, but under
the umbrella of a broader “alcohol, drug, [and] driving
problem” that “risks the lives of others in the community once
[Chatman] puts [himself] behind the wheel.” None of these
statements evidence the court’s reliance on the misstatements
regarding Chatman’s drug possession convictions.
    The district court did reference Chatman’s DUI convictions,
but such references hardly rise to reliance that taints the
ultimate sentence. The district court noted “a significant
number of convictions based on these driving offenses, which
include alcohol.” But, as with the possession convictions, such
reference was within the broader context of Chatman’s “very
impressive” criminal history with “varied convictions.” The
district court also referenced the “alcohol, drug, [and] driving
problem,” which the court held “was more than a traffic
offense.” These references do not differentiate between two
and “more than two,” and are subsumed into the larger context
of Chatman’s criminal and substance abuse history.
8                                                     No. 14-2519

    This case contrasts sharply with United States v. Durham,
645 F.3d 883 (7th Cir. 2011) and the unpublished United States
v. Perez, 571 F. App’x 495 (7th Cir. 2014), on which Chatman
relies. In those cases, the respective district courts clearly erred
by describing a criminal history that did not exist. See Durham,
645 F.3d at 899 (finding plain error where district court stated
that defendant had a “prior involvement with violent of-
fenses,” including gun use, when defendant had no prior
convictions involving firearms); Perez, 571 F. App’x at 499
(finding plain error where district court mischaracterized
defendant’s criminal history by saying that the defendant had
“prior involvement with violent offenses, with drugs and
guns” when the defendant in fact had no prior firearm convic-
tions).
    Here, the district court made no statements that inaccu-
rately described Chatman’s criminal history. The district court
did not say that Chatman had drug possession and DUI
convictions when in fact he had none. Instead, he had two of
each, and the court referenced general “controlled substance
convictions,” “driving offenses, which include alcohol,” “a
significant number of convictions based on these driving
offenses, which include alcohol,” and an “alcohol, drug, [and]
driving problem.” These statements all refer to convictions that
the record supports.
   Therefore, because the record supports Chatman’s sentence,
and the district court did not rely on the government’s
No. 14-2519                                                   9

“imprecise” description of Chatman’s criminal history, the
district court did not commit plain error that merits remand.
    Second, Chatman argues that the district court’s imposition
of three conditions of supervised release—regarding alcohol
use, use of controlled substances, and the need for two mental
evaluations—was in error. Chatman argues that the vagueness
of these conditions violates the standards for supervised
release that we recently outlined in cases like United States v.
Siegel, 753 F.3d 705 (7th Cir. 2014), United States v. Thompson,
777 F.3d 368 (7th Cir. 2015), and United States v. Kappes, 782
F.3d 828 (7th Cir. 2015). We hold that the district court suffi-
ciently explained each of these conditions. However, we do
delete the district court’s imposition of a second mental health
evaluation.
    Sentencing courts “have wide discretion in determining
conditions of supervised release.” United States v. Adkins, 743
F.3d 176, 193 (7th Cir. 2014) (quotation and citation omitted).
We will not disturb a district court’s conditions of supervised
release “so long as they are appropriately tailored, adequately
justified, and orally pronounced after proper notice.” Kappes,
782 F.3d at 867. We review contested conditions of supervised
release for abuse of discretion and uncontested conditions for
plain error. Id. at 844. Here, Chatman did not contest these
three conditions at sentencing, so we review them for plain
error. See Durham, 645 F.3d at 890.
    The district court appropriately tailored, adequately
justified, and orally pronounced the conditions of Chatman’s
supervised release after giving him proper notice. It gave a
rationale for each condition and connected each condition to
10                                                   No. 14-2519

Chatman’s instant conduct, criminal history, and substance
abuse history. Absent is the utter lack of explanation and
“fatal” vagueness that plagued the sentences in Siegel, Thomp-
son, and Kappes. See, e.g., Thompson, 777 F.3d at 376–77 (refer-
ring to a problematic condition of supervised release as “fatally
vague”). Here, the court offered a “simply worded” explana-
tion for each condition that a reasonable person could under-
stand. See Kappes, 782 F.3d at 848 (quoting Siegel, 753 F.3d at
717) (imploring that district courts “simply word[]” conditions
because defendants and probation officers are often non-
lawyers); Adkins, 743 F.3d at 193 (defining a vague condition as
one where “no reasonable person could know what conduct is
permitted and what is prohibited”).
    Chatman argues that, despite defining “excessive use” as
“more than four drinks a day,” the failure to define the word
“drinks” renders the condition vague. We have stated that
defining the quantity of drinks makes an alcohol condition
clear. See Siegel, 753 F.3d at 715–16 (suggesting a definition of
“excessive use of alcohol” as “consuming 15 drinks or more
per week”); Kappes, 782 F.3d at 849 (repeating the Siegel
definition of “excessive use of alcohol”). The court’s condition
was not vague; a reasonable person should know what
constitutes a “drink.” To mandate further explanation would
infringe upon the wide sentencing discretion that the district
court possesses.
   Next, Chatman argues that the controlled substance
condition is unclear because the court’s written pronounce-
ment contradicts the companion oral pronouncement. If an oral
condition is in conflict with the court’s later written condition,
the oral judgment controls. Kappes, 782 F.3d at 862 (quotation
No. 14-2519                                                  11

and citation omitted). However, if the later written condition
“clarif[ies] the oral pronouncement” and is “not inconsistent
with an unambiguous oral condition, we will uphold the written
provision.” Id. (quotation and citation omitted) (emphasis
added).
    Here, the court orally stated that Chatman should “refrain
from excessive use of any narcotics.” By itself, the oral pro-
nouncement is ambiguous. See id. at 849; Siegel, 753 F.3d at
715–16 (holding that phrase “excessive use” without further
description is unclear). However, the later written order
clarifies this oral pronouncement by stating that Chatman
“shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any
controlled substances, except as prescribed by a physician.”
The written order also states that Chatman “shall refrain from
any unlawful use of a controlled substance.” Both of these
written conditions establish that “excessive use” means any
illegal use or any use not prescribed by doctors. Because these
written orders clarify the ambiguous oral pronouncement, we
uphold the condition. See Kappes, 782 F.3d at 862.
     Finally, Chatman argues that the court overstated his
history of violence by requiring mental health evaluations and
“participat[ion] in treatment with an emphasis on domestic
violence, if necessary.” However, the court connected this
condition to Chatman’s domestic battery conviction, where he
“struck a woman in the face numerous times with a closed
fist,” as well as Chatman’s “escalation” of criminal behavior
from drug distribution to unlawful use of a weapon to domes-
tic battery. Chatman argues that these convictions were
remote, but the district court noted his continued criminal
12                                                  No. 14-2519

behavior, such as the instant offense, and his tendency to
recidivate. We find this explanation sufficient. Kappes, 782 F.3d
at 867; Adkins, 743 F.3d at 193.
    Chatman also notes that the district court only required one
mental health evaluation at the oral pronouncement, but
required two evaluations in the written conditions. Specifically,
the district court required the additional mental health evalua-
tion while Chatman was in the custody of the Bureau of
Prisons. This is a contradiction, which the government itself
acknowledges. Because the written condition contradicts an
unambiguous oral condition, the oral condition controls. Kappes,
782 F.3d at 862. Thus, the district court’s unpronounced written
condition for a second mental evaluation was in error.
    However, requiring this second evaluation is harmless
error that does not necessitate remand. See id. at 854 (describ-
ing district court’s error as “harmless” where defendant
argued that condition was “redundant” given other conditions
imposed). Instead we simply modify the district court’s order
by removing the requirement for a mental health evaluation of
Chatman while in the Bureau of Prisons. See United States v.
Boyd, 608 F.3d 331, 335 (7th Cir. 2010); United States v. Munoz,
610 F.3d 989, 997 (7th Cir. 2010).
                     III. CONCLUSION
   For the foregoing reasons, we AFFIRM AS MODIFIED the
judgment and the sentence of the district court.